DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. Scott M. Garrett (Reg. No. 39,988) on June 30, 2022.
The application has been amended as follows: 
Claim 25 has been canceled.
24. (Currently amended) A fiber optic sensor probe, comprising:
an optical fiber segment having an end;
a measuring element having a first end proximate to the end of the optical fiber segment and a second end opposite the first end, wherein the second end is at least partially coated with a material that is exposed and that has an optical property, and wherein the optical property of the material changes upon contact with a chemical substance to be detected;
wherein there is a residual cavity between the end of the optical fiber segment and the first end of the measuring element, wherein the optical fiber segment has a length that is at least partly disposed in a capillary at a first end of the capillary, and wherein a second end of the capillary is joined with the measuring element, wherein the capillary is clenched on the optical fiber segment, and wherein the capillary has a length of at least 5 mm, wherein a ratio of an optical length of the residual cavity and an optical length of the measuring element is in a range of 0 to 0.4. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 13-19 and 21-22 are allowable for the reasons presented in the Office action filed on 03/16/22 in page 8.
The prior art of record, taken alone or in combination, fails discloses or render obvious a fiber optic sensor probe comprising all the specific elements with the specific combination including the optical fiber segment has a length that is at least partly disposed in a capillary at a first end of the capillary, and wherein a second end of the capillary is joined with the measuring element, wherein the capillary is clenched on the optical fiber segment, and wherein the capillary has a length of at least 5 mm, wherein a ratio of an optical length of the residual cavity and an optical length of the measuring element is in a range of 0 to 0.4 in set forth of claim 24, wherein dependent claims 26-33 are allowable by virtue of dependency on the allowed claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 30, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886